DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 07/01/2022.

Status of Rejection
All previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are presented. 

Claims 1, 3-5, 8-9, and 21 are pending and under consideration for this
Office Action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2012/0088039 A1). 

Claim 8: Yu discloses a catalyst comprising: a catalytic component having a first surface (copper foil, see e.g. Fig 3 of Yu), the first surface comprising a plurality of catalytic sites (the surface of the copper, see e.g. Fig 3 of Yu), and a carbon component provided as a layer on the first surface (graphene, see e.g. Fig 3 of Yu), wherein the carbon component comprises a plurality of pores and wherein the layer of carbon component comprises discrete islands of graphene (see e.g. Fig 2C of Yu).

The limitation claiming “a catalyst for hydrogen generation” is an intended use/function for the invention. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Yu discloses all the positively recited structure of claim 8 and would be capable of being used as a catalyst for hydrogen generation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-5, 9, and 21is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (“Cooperation between holey graphene and NiMo alloy for hydrogen evolution in an acidic electrolyte”, ACS Catalysis, 8, 2018, page 3579-3586) in view of Lu et al (“Metal Nickel Foam as an Efficient and Stable Electrode for Hydrogen Evolution Reaction in Acidic Electrolyte under Reasonable Overpotentials”, Applied Materials & Interfaces, 2016, 8, pages 5065-5069) and Dahal et al (“Graphene–nickel interfaces: a review”, Nanoscale, 2014, 6, page 2548-2562), as evidenced by Vanin et al (“Graphene on metals: A van der Waals density functional study”, Physical Review B, 81, 2010, pages 081408-1 - 081408-4) and Israelchivili (“The Nature of van der Waals Forces”, Contemporary Physics, Volume 15, 1974 - Issue 2, pages 159-177) for claim 1. 

Claim 1:  Ito discloses a catalyst for hydrogen generation (see e.g. abstract of Ito), the catalyst comprising: 
a catalytic component having a first surface (NiMo alloy, see e.g. abstract of Ito), the first surface comprising a plurality of catalytic sites (see e.g. page 3584, col 1, “the H* adsorption sites were found to be the NiMo surface and the graphene-hole fringes, rather than the graphene itself” of Ito), and 
a carbon component provided as a layer on the first surface (holey graphene, see e.g. abstract of Ito), wherein the carbon component comprises a plurality of pores (see e.g. abstract of Ito).

Ito does not explicitly teach that the catalytic component consists of nickel. Ito uses a nickel alloy (see e.g. abstract of Ito) because the alloy can withstand the acidic environment that is more beneficial for HER (see e.g. page 3579, connecting sentence of col 1 and 2 of Ito). Lu teaches that some forms of nickel, such as nickel foam, “exhibits excellent and stable HER activity with an onset potential of −84 mV (vs RHE), a high current density of 10 mA cm−2 at −210 mV (vs RHE), and prominent electrochemical durability (longer than 5 days) in acidic electrolyte” (see e.g. abstract of Lu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the catalyst of Ito by substituting the nickel alloy for the nickel of Lu because the nickel of Lu exhibits excellent and stable HER activity with an onset potential of −84 mV (vs RHE), a high current density of 10 mA cm−2 at −210 mV (vs RHE), and prominent electrochemical durability (longer than 5 days) in acidic electrolyte.

Ito in view of Lu does not explicitly teach that the carbon component is provided a first distance from the first surface. However, Dahal teaches the following in the abstract:
Graphene on nickel is a prototypical example of an interface between graphene and a strongly interacting metal, as well as a special case of a lattice matched system. The chemical interaction between graphene and nickel is due to hybridization of the metal d-electrons with the π-orbitals of graphene. This interaction causes a smaller separation between the nickel surface and graphene (0.21 nm) than the typical van der Waals gap-distance between graphitic layers (0.33 nm).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the interface between the carbon component and the catalyst component is 0.21 nm based on the teachings of Dahal. This space would be large enough for the passage of hydrogen between the catalytic component and the carbon component. 

Ito in view of Lu and Dahal teaches that the carbon component interacts with the first surface via forces, as evidenced by page 081408-3, col 2 of Vanin and abstract of Israelchivili.

Claim 3: Ito in view of Lu and Dahal discloses that the carbon component comprises graphene (see e.g. abstract of Ito).

Claim 4:  Ito in view of Lu and Dahal discloses that the catalytic component is a sheet (see e.g. Fig 1 of Ito and Fig 2A of Lu).

Claim 5:  Ito in view of Lu and Dahal discloses that the plurality of pores are configured for at least one proton to traverse therethrough (nanometer sized holes, see e.g. abstract of Ito).

Claim 9: Ito in view of Lu and Dahal does not explicitly teach that the layer of carbon component on the first surface of the catalytic component provides a degree of coverage of less than 1 L of Langmuir. However, the instant specification describes this limitation as follows:
According to some aspects, the carbon component may be provided on the at least first surface of the catalytic component such that coverage of the first surface of the catalytic component is less than about 1 L of Langmuir, also referred to herein as "sub-coverage." In this example, the carbon component will enable the passage of protons to the at least first surface of the catalytic component where the carbon component does not cover the catalytic component.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the layer of carbon component on the first surface of the catalytic component of Ito in view of Lu and Dahal provides a degree of coverage overlapping with 1L of Langmuir because the carbon component enables the passage of protons to the at least first surface of the catalytic component (see e.g. abstract of Lu) where the carbon component does not cover the catalytic component (see e.g. Fig 1 of Ito). 

Claim 21:  Ito in view of Lu and Dahal discloses that the carbon component consists of graphene (see e.g. abstract of Ito). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795